Citation Nr: 1014363	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of dermatitis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that decision, the RO granted service 
connection for contact dermatitis and assigned a 
noncompensable rating, effective the October 31, 2006 date of 
claim.  The Veteran appealed the initial rating assigned.

In September 2009, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ) of the 
Board; a transcript of that hearing is of record.  The 
Veteran submitted additional evidence at the time of the 
Board hearing, including a September 2009 letter from her 
Project Manager and color photographs of her hands.  The 
Veteran indicated in a written statement and during the 
hearing that she was waiving initial RO consideration of this 
evidence.  The Board will therefore consider this evidence in 
the first instance.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's dermatitis affects at least 5 percent but less 
than 20 percent of exposed areas, and has not required 
intermittent systemic therapy.


CONCLUSION OF LAW

The criteria for an initial, 10 percent rating for dermatitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.118, 
Diagnostic Code 7806.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for 
dermatitis arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  The Veteran was also afforded 
March 2007 and April 2009 VA skin examinations.  As discussed 
below, these examinations provide an adequate basis on which 
to rate the Veteran's dermatitis because they address the 
symptoms listed in the relevant criteria in the potentially 
applicable diagnostic codes.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
dermatitis is thus ready to be considered on the merits.

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be staged.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, 
as shown below, the evidence warrants a uniform 10 percent 
rating.

The Veteran's dermatitis is rated noncompensable pursuant to 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2009), 
applicable to dermatitis or eczema.  Under DC 7806, a 
noncompensable rating is warranted when less than 5 percent 
of the entire body or exposed areas are affected, and no more 
than topical therapy is required during the past 12- month 
period.  A 10 percent rating is warranted when at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected; or intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema affecting 20 to 40 percent of the 
entire body or exposed areas, or that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted for dermatitis or eczema affecting more 
than 40 percent of the entire body or exposed areas, or that 
requires constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period.

For the following reasons, the Board finds that an initial 
rating of 10 percent, but no higher, is warranted for the 
Veteran's dermatitis for the entire appeal period.

Initially, the Board notes that the Veteran does not contend, 
and the evidence does not reflect, that systemic therapy has 
been required at any time during the appeal period.  
"Systemic" is defined as "pertaining to or affecting the 
body as a whole." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1888 (31st ed. 2007).  Southwest Medical Associates treatment 
records from November 2004 to 2006 indicated that the 
Veteran's medications were Elidel 1 percent cream, which she 
applied daily, and Triamcinolone acetonide, which she applied 
three times daily as directed.  In a December 2006 
handwritten note, Dr. Greenberg indicated that the Veteran 
was treated with Klobex lotion two to three times daily.  The 
March 2007 VA examiner indicated that the treatment for the 
Veteran's dermatitis at that time was Triamcinolone, a 
steroid that she applied once or twice daily for two weeks, 
then stopped for two or three weeks, and then restarted.  He 
also indicated that the Veteran had no systemic symptoms such 
as fever or weight loss.  A June 2008 VA treatment note 
indicated that the Veteran's treatment was Fluocinonide cream 
applied to the lesions of both hands.  The April 2009 VA 
examiner indicated that the Veteran's treatment was 
Fluocinonide and Clobetasol Propionate, and described the 
type of treatment as topical and also indicated that the 
treatment was a corticosteroid.  During the hearing, the VLJ 
asked whether the Veteran took medication and whether it was 
topical or an oral medication for systemic purposes.  The 
Veteran responded that it is topical (Hearing transcript, p. 
8).

While the treatment medications noted above include 
corticosteroids, the Board finds that this treatment does not 
constitute intermittent systemic therapy under DC 7806.  
There is no indication that any of the medications were 
prescribed to, or in fact did, affect the body as a whole.  
While the medications include corticosteroids, and DC 7806 
references corticosteroids or other immunosuppressive drugs 
as examples of systemic therapy, the language of DC 7806 does 
not exclude the possibility that there are corticosteroids 
that are used in treatment which do not constitute systemic 
therapy.  The fact that the medications were applied to the 
fingers and not to other parts of the body and were not taken 
orally so as to affect the entire body, along with the fact 
that there were no systemic symptoms and the Veteran 
indicated during the hearing that the treatment was topical 
rather than systemic, reflect that the there was no 
intermittent, near constant, or constant systemic therapy 
warranting any higher rating under DC 7806.

As to the other criteria in DC 7806, the Board finds that a 
10 percent rating is warranted because the symptoms of the 
Veteran's dermatitis, including their impact on her 
employment and daily life, most closely approximates the 
requirement of at least 5 percent but less than 20 percent of 
exposed areas affected listed in the criteria for a 10 
percent rating.
 
Dr. Greenberg's December 2006 handwritten note and November 
2006 treatment note did not indicate the area affected, but 
indicated that there were "tapioca pudding type" vesicles 
on the sides of fingers with scales and fissures of the tips.  
On the March 2007 VA examination, the Veteran indicated that 
she experienced an inflammatory reaction of all fingers of 
each hand with a lot of pruritus.  On examination, the 
fingers showed poorly marginated redness in both hands and in 
between the fingers.  There was no edema, but there was 
crusting, scaling, and some lichenification, caused by 
scratching or rubbing.  The examiner did not indicate the 
area affected or take color photographs.  A June 2008 VA 
treatment note indicated that there were eczematous lesions 
on the index, middle, and ring fingers of both hands with no 
discharge or bleeding at that time.  A subsequent June 2008 
VA treatment note indicated that there were multiple dry 
scaly patches on the fingers and hands.  The April 2009 VA 
examiner indicated that the percent of exposed areas affected 
was none, and that the percent of the total body area 
affected was less than 5 percent.  The examiner also 
indicated, however, that the Veteran's left hand, distal 
middle finger, had fissuring, mild to moderate dryness and 
lichenification and that her right hand was clear.  The nails 
of both hands were intact.

During the Board hearing, the Veteran indicated that that the 
skin activity varies from time to time and affects multiple 
fingers over both hands, causing cracking, fissuring, and 
bleeding.  As to whether the dermatitis extended to her 
hands, the Veteran stated that it was "starting to come down 
here.  I never let it go without the medicine for too long, 
because if I do then it started going on the other hand and 
it works its way down, so I never let it go that far" 
(Hearing transcript, p. 8).  The Veteran also testified that 
the dermatitis had a significant negative effect on her 
employment as a graphic designer, web designer, and painter, 
preventing her from typing, and grasping a palette for 
painting.  According to the Veteran, the bleeding also caused 
emotional problems due to concern over possible diseases 
contracted through the open portions of the skin.  Dr. 
Greenberg's November 2006 handwritten note as well as a 
September 2009 statement from her Project Manager indicated 
that the dermatitis made it very difficult to type, handle 
documents, and meet with clients, in particular shake their 
hands.  The Veteran is competent to testify to the above 
symptoms of her dermatitis, and the Board finds this 
testimony credible and has considered it in granting the 10 
percent rating as discussed below.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Although the treatment notes and VA examination reports do 
not indicate the precise area affected by the dermatitis in 
percentage terms, the Board's review of the above evidence, 
including testimony, the color photographs showing dermatitis 
on the index, middle, and ring fingers of each hand, reflects 
that the Veteran's disability most nearly approximates the 
criteria for a 10 percent rating.  This rating takes into 
account the functional impairment described by the Veteran, 
her Project Manager, and Dr. Greenberg.  See 38 C.F.R. § 4.21 
(it is not expected that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability and coordination of rating 
with impairment of function is expected in all instances).  A 
rating of 30 percent is not warranted because, even 
considering the functional impairment and impact on 
employment and daily life caused by the Veteran's dermatitis, 
including bleeding, the symptoms do not more closely 
approximate the criteria for a 30 percent rating, because 
that rating requires that the dermatitis affect 20 to 40 
percent of exposed areas.  Even considering the Veteran's 
testimony and the color photographs showing that multiple 
fingers on each hand are affected (while her testimony and 
other evidence indicates that even less of an area is 
affected at times), the amount of exposed areas affected 
appears to be significantly less than 20 percent, given the 
evidence showing the dermatitis mostly affecting the middle 
three fingers on each hand and the Veteran's own testimony 
that treatment prevented it from extending down to the hand 
to a significant degree.

In addition, no higher rating is warranted under any other 
potentially applicable diagnostic code.  On the March 2007 VA 
examination, there were no systemic symptoms such as fever or 
weight loss, no malignancy, no benign neoplasms, no scarring 
or disfigurement, no acne or chloracne, no scarring alopecia, 
no alopecia areata, no hyperhidrosis, no disfigurement of the 
head, face, or neck, and no history of hypoproteinemia.  
Similarly, on the April 2009 VA examination, the only 
diagnosis was mild left hand eczema.  Thus, a higher rating 
is not warranted under any of the other diagnostic codes in 
the schedule for rating disabilities of the skin under 
38 C.F.R. § 4.118.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's dermatitis are fully contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.  As noted, the Veteran's dermatitis 
does have an impact on her employment.  However, the 10 
percent rating that the Board has granted is based in part on 
this impact and is itself a recognition of such impact.  See 
38 C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  The Board also notes that the Veteran's 
representative stated during the hearing that he was 
requesting either a compensable rating, i.e., of 10 percent, 
or an extraschedular rating based on functional impairment, 
see Hearing transcript, p. 10, and the Board has granted the 
requested 10 percent rating.  Moreover, there is no evidence 
of frequent hospitalization, or that the Veteran's symptoms 
have otherwise rendered impractical the application of the 
regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for dermatitis 
is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the symptoms of the Veteran's 
dermatitis have most closely approximated the criteria for a 
10 percent rating under DC 7806 throughout the appeal period.  
Otherwise, the preponderance of the evidence is against any 
higher rating.  The benefit-of-the-doubt doctrine is 
therefore not for application, and an initial rating of 10 
percent, but no higher, is granted for the Veteran's 
dermatitis. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

An initial rating of 10 percent is granted for dermatitis, 
subject to controlling regulations governing the payment of 
monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


